Citation Nr: 1327278	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected anxiety disorder, not otherwise specified.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to February 1983.  The evidence of record shows that the Veteran was awarded the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 by the RO that granted service connection and assigned a 10 percent rating, effective on July 24, 2009.

The Veteran testified at a hearing held on May 2, 2012 at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (d)(1) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the May 2012 Board hearing the Veteran raised the issue for residuals of various shell fragment wounds.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

In September 2012, the Board remanded the issue for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2012, the Board remanded the issue to obtain outstanding treatment records from the Vet Center; however, these records were not obtained.  There is no documentation in the claims folder to show that they were unavailable.  

In July 2013, the Veteran's representative noted that the Veteran had reported that his service-connected anxiety disorder had become much more severe.  As the last VA examination was in August 2011, the Veteran should be afforded a new VA examination to determine the current level of severity of his service-connected anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the Vet Center at 2038 Warwick Avenue, Warwick, RI 02889 and request the Veteran's treatment records from 2009 to the present, to specifically include any with J.S., Licensed Marriage Family Therapist.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO then should have the Veteran scheduled for a VA psychiatric examination to determine the current severity of his service-connected anxiety disorder.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a GAF score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the service-connected anxiety disorder and indicate the impact of his anxiety disorder on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


